 GUYAN VALLEYHOSPITAL,INC.107GuyanValleyHospital,Inc.andNational Union ofHospital and Nursing Home Employees, Local1199,W. VA., RWDSU, AFL-CIOGuyanValleyHospital,Inc.andNational Union ofHospital and Nursing Home Employees, Local1199,W. VA., RWDSU, AFL-CIO,Petitioner.Cases 9-CA-6084 and 9-RC-8753July 10, 1972DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONSand Convalescent Home, Inc,196 NLRB No.110,Respondent's rule wasadopted before,and therefore not in response to, the Union's campaign;and, further,that the rule herein prohibits solicitation only in the hospital's"working area."Chairman Miller dissented from the finding of a violationinSummit, supra,but in any event agrees that the no-solicitation rule in thepresent case was lawful.Member Fanning dissents from the majority'sconclusion that Respondent's broad no-solicitation rule is a valid rule. Inhis opinion there is no substantial distinction between the rule announcedby the Respondent in this case and that considered by the Board inSummitNursing, supraTRIAL EXAMINER'S DECISIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn January 31, 1972, Trial Examiner Sydney S.Asher issued the attached Decision in this proceed-ing.Thereafter, Respondent and the General Coun-sel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions 2 and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Respondent, Guyan Valley Hospital, Inc.,Logan, West Virginia, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.[DirectionofSecond Elections andExcelsiorfootnote omitted from publication.]iThe Respondent has excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F.2d 362(C A 3) Wehave carefully examined the record andfind no basis for reversing his findings2 In adoptingthe TrialExaminer's findingthat theno-solicitation ruleherein is lawful, we note that,unlike the rule condemned inSummit NursingSYDNEY S. ASHER, Trial Examiner: This controversystems from the efforts of National Union of Hospital andNursing Home Employees, Local 1199, W. Va., RWDSU,AFL-CIO, herein called the Union, to become thestatutory bargaining representative of the employees ofGuyan Valley Hospital, Inc., Logan, West Virginia, hereincalled the Respondent. The representation proceeding wasinitiatedby a petition filed by the Union in Case9-RC-8753 on October 12, 1970. Thereafter,the RegionalDirector for Region 9 held a hearing at which LicensedPractical Nurses' Association of West Virginia, Inc., hereincalled the Association, intervened. In a Decision andDirection of Elections issued December 22, 1970, theRegionalDirector found that two separate units wereappropriate for the purposes of collective bargaining: UnitA consisting of licensed practical nurses employed by theRespondent, with certain exclusions; and Unit B consistingof service and maintenance employees employed by theRespondent, with certain exclusions. He directed that twoelections be held: in Unit A the employees were to vote onwhether they desired to be represented for collective-bargaining purposes by the Union, by the Association, orby neither; in Unit B the employees were to vote onwhether or not they desired to be represented forcollective-bargaimng purposes by the Union. No partyappealed the Regional Director's Decision to the Board.Pursuant to the Decision and Direction of Elections, theelections were conducted on February 4, 1971. In Unit A, amajority of ballots were cast for neither participatingorganization; in Unit B, a majority of ballots were castagainst theUnion. Thereafter, the Union filed timelyobjections to the conduct of the elections.The unfair labor practicecase was initiatedby a chargefiled by the Union in Case 9-CA-6084 on February 10,1971, and amended on April 20, 1971. TheRegionalDirector issued a complaint on May 13, 1971, andthereafter the Respondent filed an answer.On May 28, 1971, the Regional Director issued hisSupplemental Decision in Case 9-RC-8753, in which heconcluded that certain of the Union's objections raisedsubstantial questions of fact, which could best be resolvedby a hearing. He further ordered that the two cases beconsolidated.A consolidated hearing was held before me on Septem-198 NLRB No. 28 108DECISIONSOF NATIONALLABOR RELATIONS BOARDber 15,16, and 17 and November 2, 3, and 4,1971, atLogan,West Virginia.The GeneralCounsel,the Union,and the Respondent were represented and participatedfully in the hearing.'During the hearing,theGeneralCounsel amended the complaint by eliminating certainallegations.Also during the hearing,accompanied byrepresentatives of the GeneralCounsel, the Union,and theRespondent,Ivisited theRespondent'shospitalandviewed the premises from inside and outside.At the closeof the hearing,the Respondent moved for dismissal of thecomplaint in Case 9-CA-6084.Ruling on the motion wasreserved.For reasons which appear hereafter,the motion isgranted in part and denied in part.After the close of thehearing,the General Counsel,the Union,and the Respon-dent filed briefs, which havebeen dulyconsidered.2At issue is whether the Respondent interfered with,restrained,and coerced its employees in the exercise ofrights guaranteed them in Section7 of the National LaborRelationsAct, asamended(29 U.S.C. Sec.151,et seq.),herein calledtheAct;whether it discriminatorily dis-charged two employees, Mary Harden and Jack Glandon,in violation of Section 8(a)(3) of the Act; and whether itengaged in conduct which warrants setting aside theelection.Upon the entire record,3and from my observation of thewitnesses,Imake the following:attempted to organize the Respondent's employees. Inmid-September the Union began its campaign to organizethese employees. On October 9, 1970, the Union bytelegram addressed to the Respondent demanded recogni-tion as the collective-bargaining agent for the Respon-dent's employees. The Respondent did not reply and theUnion shortly thereafter filed the instant representationpetition.After issuance of the Decision and Direction ofElections in December 1970 a campaign ensued in whichtheUnion and the Association sought employee support,and the Respondent, conversely, urged its employees tovote for no or neither in the forthcoming elections.Case 9-CA-6084C.Interference,Restraint,and Coercion1.By Dr.Erwin ChillagDr.Erwin Chillag, a licensed physician, is, and at allmaterial times has been, president and principal stockhold-er of the Respondent. The complaintalleges,the answeradmits, and it is found that he is, and at all relevant timeshas been, a supervisor and/or agent of the Respondentwithin the meaning of the Act.FINDINGS OF FACTA.PreliminaryMattersThe complaintalleges,the answer admits, the RegionalDirector in his Decision and Direction of Elections datedDecember 22, 1970, has found, and it is now found that theRespondent is, and at all material times has been, anemployer engaged in commerce as defined in the Act, anditsoperationsmeet the Board's jurisdictional standards; 4and that the Union is, and at all material times has been, alabor organization within the meaning of the Act.B.The SettingThe Respondent's hospital operates around the clockand is never closed. The employees, of which there areapproximately 75, work in three shifts: 7 a.m. to 3 p.m.; 3p.m. to 11 p.m.; and I1 p.m. to 7 a.m.Prior tomid-September 1970, no union had ever1The Association was duly served with a copy of the orderdirecting aconsolidated hearing which was originally set for July 20, 1971 Subsequent-ly,thehearingwas postponed until August 24, 1971, and again untilSeptember15, 1971. Copiesof the two orders postponing the consolidatedhearingwere not served on the Association The Association was notrepresented at the consolidated hearing Accordingly,it is found that theAssociation was denied an opportunity to be present and participate in theconsolidated hearing However, in view of the ultimate disposition which Imake herein of the Union's objections, the Association has not beenprejudiced by having been deprived of the opportunity to participate in theconsolidated hearing As I hereafter direct that new elections be conductedin both units, the Association will again be placed on the ballot in Unit A2In his brief,the General Counsel moved to reinstate a certain allegationof the complaint which he had withdrawn at the beginning of theconsolidated hearing The motion is denied as untimely.3On the unopposed motion of the Union,Ihave taken official notice ofa.Threatsto and interrogationof HardenInmid-September or October 1970 LarryHarless, anagent of the Union, visited the Respondent's hopsital andthere spoke to a number of employees, including MaryHarden, a licensed practicalnurse(LPN).5 A few dayslaterChillag summoned Harden to his office. In thepresence ofWilma Cook, the Respondent's manager,Chillag asked Harden if she had seen "a strange man orsomeone that looked likea union man" in the hospital;Harden replied in the negative. Next, Chillag inquiredwhether Harden hadseen"any cards passed out" or hadsigned one. Again, Harden answered, "No." Chillag statedthat "there had been a man there" and cards had beendistributed.He added that he "would shut the hospitaldown before he would let a union come in there," and'pointed out that "he could set up a private practice out intown, that he didn't have to run that hospital." Once more,he asked Harden if she was sure she "hadn't seen one ofthose parts of the transcript of proceedings at the preelectionhearing inCase 9-RC-8753which concern the status of Sterling Henderson4The Respondent is, and at all material times has been,a West Virginiacorporationoperatinga proprietaryhospital providing medicalcare servicesin Logan, West Virginia.During the 12 monthsprior to May 13, 1971, theRespondent'sgross revenues from the operationof itshospital exceeded$250,000.During the same period the Respondent received at its hospital inLogan,West Virginia,goods valued at more than$50,000,which wereshipped to it directlyfrom sources outsidethe StateofWest Virginia SeeExtendicare, Inc, d/b/a St Joseph Infirmary,194 NLRB No 515Harless setthis visitas occurring in mid-September 1970Hardentestifiedwithregard thereto"I don't knowif it was in September or'October [19701.1 think it was September I'm not sure."I am convinced thatthe visit took place either in mid-September1970 orin October1970 In myopinion, the record does not warrantany more specificitythan that GUYAN VALLEYHOSPITAL, INC.the cards"; once more she denied it. This ended theconversation .6Harden's responses to Chillag's questionsduring this conversation were admittedly false.It is found that Chillag's remarks upon this occasionconstituted a threat of reprisal against the employeesshould they choose the Union as their bargaining repre-sentative. In this context, Chillag's questioning of Hardenas to the circulation of union cards, and whether she hadsigned one, constituted illegal, coercive interrogation of anemployee regarding activities protected by Section 7 of theAct. Such conduct is proscribed by Section 8(a)(1) of theAct.b.Threats to GlandonOne of the employees who was active on behalf of theUnion was Jack Glandon, an orderly. On January 8, 1971,while he was working, Glandon was called to Cook's office.There he found Chillag, Cook, Jenira Solchik, head nurseon the third floor, and Christine Rollins, the Respondent'soffice manager. According to Glandon:Mrs.Cook . . . kept saying something I didn'tunderstand at all. Dr. Chillag was talking too. . . . Hesaid before there'd be a G-D union, he'd close thehospital down, and he wasn't scared of no unionofficials, and as for me as spokesman for the union, hewasn't scared of me neither. So if I fooled with him oneminute, he'd throw my G-D-A out of the hospital... .Ididn't have a chance to say anything because Dr.Chillag and Wilma Cook were both talking at the sametime and shaking their finger in my face, too.Although Chillag denied that the Union was mentioned inthis discussion, I do not credit his denial.?In this outburst of temper, Chillag illegally threatenedreprisals against the employees if they selected the Unionto represent them and also threatened Glandon, whom hetermed "spokesman for the Union," with discharge. Inaddition, by so describing Glandon to his face, he ledGlandon to believe that he (Chillag) was aware ofGlandon's role in the Union's campaign. Such actionsinterfere with the employees' protected rights.The Respondent's posted rules severely limit its employ-ees in remaining on the hospital premises when they are offduty.Glandon was not on duty on February 4, 1971, theday of the Board elections. That day, he acted as theUnion's observer at the polls, which were open from 6:45to 7:15 a.m., and from 2:15 to 3:15 p.m. About 1 p.m.(between the times the polls were open), Chillag observed6The findings regarding this incident are based on the testimony ofHarden,who impressed me as a forthright,sincere,and candid witness. Inmy opinion,the factthatshe hedto Chillag doesnot render her testimony atthe hearing unreliableChillagdenied generally that he had ever threatenedto close down the hospital.I do not credit his denial in this respect.Chillagissomewhat impulsive and admittedly a man of "many moods" andadmittedly the possessor of a poor memory. He was at times uncooperativeand hostile For example,when asked a questionby theGeneral Counsel'sattorney,he responded"Idon'tknow why I shouldhave to tell you thefacts of the case "rChillag'smemory of this event was hazy He described it as "adisciplinarymeeting " He denied generally that he had ever discussed theUnion withGlandon, orthat he hadever told Glandonthat he "wouldthrow his God-damned ass out of the hospital" Although Cook,Solchik,and Rollins testified as witnessesfor theRespondent,theywere notquestioned about this incidentFor these reasons,although generally109Glandon on the third floor of the hospital speaking to JohnMcCoy, another orderly employed by the Respondent.Chillag directed Glandon to go into the operating room orthe scrub room. There, in the presence of Margaret Hinkle,a registered nurse in the Respondent's employ, thefollowing conversation took place, according to Glandon:He (Chillag) told me I wasn't nothing but a G-Dtroublemaker and he also said, if I didn't vote againstthe G-D union that I wouldn't have no job. . . . Thenhe up and said: "You see the door?" and I said "Yes,"He said: "Hit it," and I went out... .Although Chillag related a somewhat different version ofthis conversation, I credit the above-described version ofGlandon as more accurate.8In this second instance of exhibiting anger towardGlandon, Chillag illegally threatened Glandon with dis-charge should he fail to vote "No" in the election, inviolation of Section 8(a)(1) of the Act .92.By Wilma CookWilma Cook is, and at all relevant times has been, theRespondent's manager. The complaint alleges, the answeradmits, and it is found that she is, and at all material timeshas been, a supervisor and/or agent of the Respondentwithin the meaning of the Act.The complaint alleges, and the answer denies, that "onthree separate occasions during the months of Septemberand October 1970" Cook interrogated "an employee"about her attendance at a meeting of the Union, and theidentity of other employees who attended. These allega-tionswere supported only by the testimony of SterlingHenderson, who related that, after attending a unionmeeting, she had been questioned by Cook at a time whenno rank-and-file employee was present. Cook denied thatshe questioned Henderson.At the outset, it must be determined whether Hendersonwas then an "employee" as defined in the Act. At therepresentation hearing, the Union maintained that Hender-son was a rank-and-file employee, while the Respondentcontended that she was a supervisor. Testimony on herstatuswas taken, and in his Decision and Direction ofElections the Regional Director decided that she was anemployee and, consequently, eligible to vote in theelection.However, that determination is not binding in theinstantcomplaint case.10 In the instant consolidatedhearing the General Counsel and the Union took theGlandon did not impress me as a reliable witness, I credit his version of thisparticular conversation.BNeither side called Hinkle as a witness I do not draw any inferencefrom the parties'failure to do so. Although the Union,in its brief, refers toHinkle as a supervisor,the record does not indicate her supervisory status9The GeneralCounsel in his brief maintains that Chillag on thisoccasion"threatened Glandon with bodily harm." I do not so interpretGlandon's testimonyioAmalgamated ClothingWorkers of America, AFL-CIO v N L R B,365 F.2d 898, 905 (C A D.C.),Heights Funeral Home v. N LR B,385 F 2d879, 882 (C A. 5),N LR B v Smoky Mountain Stages, Inc,447 F 2d 925,927 (C A4), Stanley Air Tools,Divisionof the StanleyWorks,171NLRBNo 48, andDryden Manufacturing Company, Inc d/b/a Atlas Truck BodyManufacturing Company,174 NLRB No. 46,In 2, enfd in pertinent part421 F 2d 267 (C A. 5) 110DECISIONSOF NATIONALLABOR RELATIONS BOARDposition that Henderson was an employee; the Respondentdid not take a position on the matter.Glandon,awitnessfor the General Counsel at theinstantconsolidatedhearing,describedHenderson as"over the housekeeping department." Henderson testifiedin the instant consolidated hearing as a witness for theGeneral Counsel. On examination by the Union's attorney,she testified:Q. (By Mr. Kircher) Do you hire employees, Mrs.Henderson?A.No, I recommend.Q.Do you fire them?A.No, I don't, sometimes I have to recommend.Q.To whom do you recommend?A.To Mrs. Cook just one time I can remember,really.fiiQ. (By Mr. Kircher) What were your duties atGuyan Valley from September '70 throughat leastMarch of 1971?A. I check all the linen in. I keep it with thesupplies,make a list of the supplies that the hospitalneeds in thecleaning line. I clean and I tell the boyswhat to do and I check the rooms and check the hallsand when they don't do their work I report them and Iwork too.Q.What work do you do?A. I check onall linens-Q.You said you worked too. What work is thatthat you do?A.Well, I clean the floors, clean the windows andthe blmds, stuff like that.Q.Do you make any decisions on your own, Mrs.Henderson?A.Sometimes I do.Q.What kind of decisions?A.Like what is best to do on the cleaning, what weshould do first, like what would need cleaning, floorsneed stripping and stuff like that.Q.On those occasions when employees are goingto be absent from work, who do they usually call in to?A.Most of the time they call Mrs. Rollins andsometimesthey call me. I had a call the other night.Q.When they call you, what do you do?A. I usually check with' Mrs. Cook or Mrs. Rollinsand see who we get to come in and take their place.Q.When you said you tell the boys what to do,what boys are these?A.Our orderlies.Q.How many of them are there?A.Well, we've got one, two, three, four, five, andone part time.Q.Now you testified that you recommended thatan employee be hired?A.Yes, I have.Q.To whom did you make that recommendation?A.To Mrs. Cook.Q.tion?And what was the result of that recommenda-A.Some have been hired.Q.Who?A.Frank Hairston.ssssQ.How manyother maids. . .or housekeepingemployees are there working withyou other thanorderlies?A.One.t#RiQ.All right. Did you say you tell orderlies what todo?A.Most of the time I do.Q.Did you ever tell Jack Glandon what to do?A.Yes, I have.In the representation proceeding, Henderson was called asa witness for the Respondent. When asked to describe herduties, she testified: "Well, I tell the orderlies what to do,themaids, I recommend for hiring. I recommend forfiring." She further testified that she interviewed applicantsfor orderlies' jobs. In view of this testimony, it appears thatHenderson may have possessed authority responsibly todirect other employees in the housekeeping department,the exercise of which was not of a merely routine nature.Further, she may havepossessedauthority effectively torecommend the hiring and discharging of employees underher.In the light of the entire record, including thetranscript of the representation hearing, I conclude-withdue respect to the Regional Director's determination-that,while the matter is not entirely free from doubt, theGeneral Counsel has failed to prove by a preponderance ofthe evidence that at the time in question Henderson was anemployee, as defined in the Act. Accordingly, this portionof the complaint (par. 5(b)) must be dismissed.3.By Janira SolchikJanira Solchik, an LPN, is, and at all relevant times hasbeen, head nurse on the third floor of the Respondent'shospital. The complaint alleges, the answer admits, and itis found that she is,and at all material times has been, asupervisor and/or agent of the Respondent within themeaning of the Act. She was a member of the Associationand wore its emblem on her nurse's cap. It is undemed thatshe campaigned on behalf of the Association after it beganits campaign for recognition in November 1970. Solchik'sactions described below took place before the Associationbegan its campaign, and the Respondent must be heldliable therefor.a.Solicitation to signthe affirmation of supportProbably in October 1970, whileHarden was working,Solchik askedHarden to sign a paper reading:IDO SOLEMNLY AFFIRM 100% SUPPORT TOGUYAN VALLEY HOSPITAL AND DR. E. R.CHILLAG. WE FEEL THAT WE CAN WORK OUT GUYAN VALLEYHOSPITAL, INC.OUR PROBLEMS WITHOUT THE HELP OFOUTSIDERS.ISolchik told Harden that Chillag "had been good to all ofus." Harden agreed. Solchik added that "we had four paidholidays and we had insurance and vacations and he[Chillag] was going to give us - a raise." Harden, however,did not sign the paper. On three or four other occasions,Solchik sought to persuade Harden tosign,withoutsuccess.[[Solchik's insistentpressuring Harden to sign the affirma-tion of support-especially in the context of a promise thatChillag was going to give the employees a pay increase--was tantamount to subtle interrogation regarding Hard-en's unionsentiments. Indeed, Solchik, by this ploy, triedto embarrass Harden into revealing where she stood, vis-a-vis union representation. Moreover, Solchik's promise thatthe employees would receive a pay raise was designed toundermine the employees' support of the Union. Suchexertionof pressure upon an employee and the promise ofa pay increase amount, in my opinion to violations ofSection 8(a)(1) of the Act.12b.Threats that the hospital might closeIn September or October 197013 Henderson, Solchik,and employees, Vivian Franklin and Christine Hairston"were just talking in general about the Union gettingstarted." According to Henderson, Solchik remarked:That Dr. Chillag had been so good to us and he hadbeen good to her and her family and [had] . . . takencare of them when they were sick and if it wasn't forDr. Chillag we wouldn't have ajob and if the union gotin he might close the hospital down.Henderson agreed that Chillag had been good to her too.14This threat that Chillag might close the hospital if theUnion got in, uttered in the presence of two rank-and-fileemployees, violated Section 8(a)(1) of the Act.4.The no-solicitation ruleThe complaint alleges that since November 1970 theRespondent "unlawfully enforc[ed] and maintain[ed ]" thefollowing rule:There is to be no soliciting in working areas duringworking hours at this hospital. Anyone caught solicit-ing will be ordered to leave the hospital.The answer admits that such a rule existed. The recordshows that continuously since June 1970 this rule has beenposted on the hospital's bulletin boards and on its doors,isbecause the hospital has been "plagued with drummers ofevery kind." On its face, this might perhaps be consideredii The findings regarding the affirmation of support incidents are basedon Harden's undenied testimony Although Solchik was called as a witnessby the Respondent, she was not asked about the affirmation of support.12Kawneer Company, a Division of American Metal Climax, Inc.,Appliance Products Division,164 NLRB 983, 994-945, enfd. in pertinent part413 F 2d 191 (C.A 6), andGarland KnittingMills of Beaufort,SouthCarolina,170 NLRB 821 See alsoSunbeam Plastics Corporation,144 NLRB1010, 1011, andBannonMills, Inc.,146 NLRB 611, 622, 630.13Henderson testified that this event occurred in September. TheRespondent's records show that she was on vacation from September 5 to28, 1970 She testified "when I came back off of vacation they [theemployees]were whispering around aboutit [the Union ].No one wantedme to know about it at first."In view of this testimony, there is some doubtIllas presumptively invalid because it could be interpreted aslimiting the right of employees on their off-duty time tosolicit in behalf of the Union in working areas, rather thanmerely prohibiting such activities during the employees'working hours.16But even accepting this reading forargument's sake, it must be recalled that the Respondent'sfacility is not a manufacturing plant, it is a hospital. And itis in the nature of hospitals that certain of the workingareas (hallways, elevators, stairs, patients' rooms, giftshops, etc.) are necessarily open to the use of patients andto visitors. Further, the hospital services ill individualswho, in their weakened condition, may readily be upset ifthey overhear antiunion-prounion arguments among em-ployees while they (the patients) are in their rooms or in thehalls or elevators. And a hospital need not wait until anuntoward incident actually takes place before undertakingreasonablemeasures to anticipate and forestall such anoccurrence. Thus a hospital's right to ban union solicita-tionin working areaswhere patients and visitors are likelyto be present is somewhat akin to that of retail departmentstores.Taking into consideration the nature of theinstitution, and the necessity for protecting patients, anypresumption of illegality is overcome. Accordingly, as thequoted rule by its terms is limited to working areas, I donot find it to be invalid on its face.The General Counsel urges that the rule has not beenuniformly enforced, pointing out numerous instanceswhere employees have sold items (cosmetics, chickendinners, hot dogs, etc.) to fellow workers. However, insome instances these transactions were shown to havetaken place in nonworking areas, such as the hospital'sparking lot, and in others the fact that suchsaleswereconsummated in working areas was not clearly shown tohave been brought to management's attention. In addition,it is undisputed that in a number of instances Chillag hasasked insurance agents and even ministers to leave thehospital, and Chillag testified that solicitation was freelypermitted in the waiting room, in the employees' diningroom, and on the parking lot.The General Counsel, to further demonstrate disparateapplication of the rule, apparently relies on Chillag's actionat 1 p.m. on February 4 in expelling Glandon from thehospital. I do not agree. As pointed out above, theRespondentmaintainsa rule restricting its employees inremaining on. the hospital premises when off duty. As alsomentioned previously,Glandon was not on duty onFebruary 4 and therefore was violating the Respondent'srule by remaining on the premises long after the polls hadclosed.Chillag's expulsion of Glandon from the hospitalon February 4 was simply an enforcement of the rulewhether the discussions she described among herself,Franklin,Hairston,and Solchik occurred in September rather than in October.14The findings regarding this conversation are based on Henderson'stestimony.Solchik admitted that she had conversations with Henderson inOctober 1970 during which the Union"could have been mentioned " Shedenied generally that she ever told any employee that if the Union came inChillagwould close down the hospital. I do not credit her denial.Neitherside called either Franklin or Hairston as a witness. I do not draw anyinference from the parties' failure to do so.15Sometimes an underlined sentence was added reading "THISINCLUDES INSURANCE AGENTS."16SeeStoddard-Quirk Manufacturing Co,138 NLRB 615, 617. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich limits the employees remaining on the premises. AstheGeneral Counsel does not attack the legality of theRespondent's rule,17 it mustbe treated as a valid rule andconduct designed to enforce it must likewise be assumed tobe proper.The General Counsel emphasizes one other incident.Sometimebetween the distribution of union cards and theelection,18McCoy and Nevada Walker, an aide, werestandingon the stairs between the second and third floorsof the hospital. They were talking about a matter unrelatedto the Union, representation, or working conditions.Solchik, who was in the third floor corridor, opened thedoor leading to the stairs and saw them. According toHenderson, who overheard the remark, Solchik said: "nocongregationand no talking about the Union [waspermitted] at any time while they were on the hospitalpremises." According to Solchik, she told McCoy: "John-ny, they need you in the kitchen to help with the trays. Youcan discusstheUnion some other time." On directexaminationMcCoy testified that Solchik stated to him:"Johnnie, Mrs. Cook said ... no one [is ] to talk or haveanything to say on the stairways or the landing orhallways."On cross-examination he first described Sol-chik's remark as: "Johnnie, Mrs. Cook said no one is todiscuss anything on the stairways or the hallways otherthan the Union" but later testified that she said: "no one isto have any conversation in the stairways or out [in] thehallways about the Union." Regardless of which version iscredited, it is clear from the testimony of all threewitnesseswho testified on the subject that Solchik put an immediateend to the Walker-McCoy conversation. McCoy, a witnessfor the General Counsel, testified that he was not on duty,but was due to go on duty in about 15 minutes, and thatWalker was on duty at the time. Henderson, also a witnessfor the General Counsel, testified, and it is found, thatwhen she asked Solchik "what was going on" Solchikanswered that "no one was allowed to talk about the unionor discuss [it] while we were thereon the job."(Emphasissupplied.)As it is undenied that Walker was then onduty,19 and Solchik explained that union solicitation wasforbidden while "on the job," it was not improper forSolchik to break up thetete-a-tete.As the Board hasfrequently pointed nut with court approval, working time isfor work.20On the record before me, I conclude that the GeneralCounsel has failed to prove by a preponderance of theevidence that the Respondent posted a no-solicitation ruleunlawful on its face, or maintained such a rule fordiscriminatory or illegal reasons, or enforced the rule in adisparate manner or in such a way as would unduly orillegally interfere with its employees' rights. This portion ofthe complaint (par. 5(d)(i)) must therefore be dismissed.5.SurveillanceThe Respondent's hospital faces directly on DingessStreet. The main entrance on Dingess Street is entered by aflight of steps approximately 3- or 4-feet high leading to alanding; the front door leads off the landing into thebuilding itself. The landing overlooks the public sidewalkalong Dingess Street.At various times in November and December 1970 andinJanuary 1971, usually at change of shift, Harlessstationed himself on the public sidewalk in front of thehospital building in plain view of people on the landing.From time to time while standing there he engaged in briefconversationswith employees entering or leaving thepremises.When Harless stood there, whether he wasconversing with an employee or not, representatives of theRespondent's management (specifically Chillag, Cook, andSolchik) stood on the landing looking at Harless. No wordswere exchanged between Harless on the one hand and themanagement representatives on the other. According toHarless' credited testimony:each time I was at the hospital [the managementrepresentatives would] stand in front of the door andthen the moment I leave they'd go back inside. Themoment I reappearagain,they come back out-side. . . . I came uptown a couple of times to get a cupof coffee and go back down, then someone withinthirty seconds or a minute would be back and I'd leaveagain and they'd go back; and . . . I would come in themorning . . . and I'd be there for a little while andsomeone would come out.The complaintalleges thatin October, November, andDecember, 1970 the Respondent engaged "in surveillanceof its employees' union activities by watching them as theytalked to a representative of [the Union] when theyapproached and entered Respondent's hospital." I am ofthe opinion that the record amply supports this allegation.It is true that, when a union chooses to carry on itsorganizing activities in plain view of the employer, the lawdoes not require the employer to look the other way. Here,however, the Respondent's representatives went far be-yond permissible conduct, for they deliberately set out tokeep Harless' activities under their observation from thetime he arrived until he departed. Such continuous andobvious surveillancemade it virtually impossible forHarless "to have had anything more than a mumbling orwhispering conversation." The actions of the Respondent'srepresentatives created, in Harless' words, "a tense, fearfulatmosphere" which inhibited his "having a meaningfulconversation with any of the employees." I conclude thatsuch surveillance by the Respondent was designed tointerfere with the right of its employees freely to communi-cate with Harless, in violation of Section 8(a)(1) of the Act.6.Promises and granting of benefitsThe complaint alleges that on or about October 1, 1970,the Respondent announced to its employees "that a wageincrease was granted" effective that date, promised them"further wage increases in the future," granted "two ten-minute breaks for each shift," and increased "the number17CompareMcDonnell Douglas Corporation,194 NLRB No. 75.19Neither side produced Walker as a witness. I draw no inference from18Hendersonplaced thisepisode as having taken place in Septemberthe parties'failure to call her.1970. Solchiktestifiedthat it occurred in early 1971, prior to February 4.20Peyton Packing Company,Inc, 49 NLRB828, 843,enfd 142 F.2dMcCoywas vague as to the monthor yearbut testified that it was sometime1009 (C A. 5), cert.denied323 U.S 730after unioncardshad been passed out. GUYAN VALLEYHOSPITAL, INC.of paid holidays" in order "to discourage its employees'sympathies for, activities on behalf of and/or membership"in the Union. The answer admits that on or about that datetheRespondent announced "wage increases, etc." andpromised "further wage increases in the future," but deniesthat this was intended "to discourage the employees'interest in the Union."The record shows that prior to October 1, 1970, theemployees had not been entitled to 10-minute breaksduring their shifts, nor had they all been granted four paidholidays. On or about October 1, 1970, the Respondentsent to each employee a copy of a letter which read, inpertinent part:The minimum wage raises to $1.60 effective February1, 1971. In view of the above changes in the law wehave decided to do the following:1.Effective October 1, 1970 all hourly employ-ees will be raised .08 per hour plus another .07 onFebruary 1, 1971. This will place our minimum to$1.60 per hour by February 1, 1971, plus maintainthe present difference in our wage structure.2.A ten minute break will be granted in the firsthalf of each shift plus a ten minute break in thesecond half of each shift. This is in line with allhospitals in this area.3.All employees will enjoy the same four paidholidays.These changes were put into effect in accordance with theletter.The granting or promising of economic benefits during aunion's organization campaign is not in itself violative ofthe Act. The Board said years ago:What is unlawful under the Act is the employer'sgrantingor announcing such benefits (although previ-ously determined upon bona fide)for the purposeofcausing the employees to accept or reject a representa-tive for collective bargammg.2iMore recently the Board reasserted that principle asfollows:The proper test under Section 8(a)(1) ... requires afinding that the employer's conferral of employeebenefitswhile a representation election was pendingwas for thepurposeof inducing employees to voteagainst the union.22Let us apply this principle to the above-quoted letter ofOctober 1, 1970. Chillag testified that he first becameaware of the Union's organizing attempt on October 9,1971,when the Respondent received the Union'stele-graphic demand for recognition, and that 9 days earlier,when the above-quoted letter was sent out, he had noknowledge of the employees' union activities. The GeneralCounsel seeks to contradict this by pointing to Harden'stestimony that Chillag interrogated her about the Union asearly as mid-September. But Harden's uncertainty aboutthe exact date of this event (see fn. 5, above) leads me to21Hudson Hosiery Company,72 NLRB 1434, 143722Tonkawa RefiningCo,175 NLRB 619, enfd 434 F 2d 1318 (C A. 10)23Thetallies of ballotsshow approximately 17 eligible voters in Unit Aand approximately 33 eligiblevoters inUnit B, a total of50 eligible voters inboth units.24 In so finding, I am awarethat the complaintalleges this document wasdistributedon or about February 3,1970,whereas the recorddemonstrates113conclude that it could well have taken place in October1970. It is therefore found that the General Counsel hasfailed to prove by a preponderance of the evidence that theRespondent had knowledge of the Union's campaign priorto October 1, 1970. It follows that the benefits set forth inthat letter were not shown to have been illegally motivated.However, because as described above (sec. C 3(a)) Solchikpromised Harden a wageincreasein order to discourageher support of the Union, that portion of the complaintwhich deals with promises of benefits (par. 5(d)(ii)) neednot be dismissed.7.Distribution of list of employees expected tovote favorablyAbout February 2, or 3, 1971, Chillag distributed tomany employees, without verbal comment, a documentsigned by him reading: "I expect the following employeesto vote NO or NEITHER!" There follows a list ofapproximately 40 rank-and-file employees in both units.23Shortly after this document was handed out FrankHairston, an employee whose name did not appear on thelist,asked Chillag why his (Hairston's name was not on thelist.Chillag replied that if Hairston's name had beenomitted from the list it was because Chillag "wasn't sureof" Hairston.The General Counsel in his brief contends that, by usingtheword "expect" in this document, Chillag "impliedlythreatened the employees with retaliation if they did notvote `No or Neither.' " I cannot agree that such a readingof the document is reasonable. However, I consider thedocument coercive because it reasonably conveys the ideathat the Respondent has obtained information regardingthe union sentiments of many employees, and thereforecreates the impression that the Respondent has engaged insurveillance of its employees' protected activities.Moreo-ver, as illustrated by the Hairston incident, the documentexerted pressure upon employees not listed thereon toreveal their union sentiments and constituted a subtle formof impermissive interrogation. It is concluded that distrib-ution of the document violated Section 8(a)(1) of the Act 24D.The SeparationofMary Harden1.FactsMary Harden began working for the Respondent'spredecessor in 1948 as an aide. She became an LPN in1954 or 1955. When the Respondent took over the hospital,she continued to work thereas anLPN on the day shift (7a.m. to 3 p.m.). She wasa member ofthe Association andwore its emblem on her nurses' cap.At the start of the Union's campaign, whenHarlessvisited the hospital in September or October 1970, hesupplied Harden wtih a number of blank union applicationcards. Harden signed one of the cards, distributed others tothat the correct date on which the distribution took place was approximate-ly a yearlaterHowever, I am convinced and find that the Respondent wasin no way misledby thiserrorThe Regional Director'sSupplementalDecisionin Case 9-RC-8753, issued May28, 1971, correctlysetsforth thedateof Chillag'salleged distribution of this documentas "onor aboutFebruary3, 1971" (Emphasissupplied ) 114DECISIONSOF NATIONALLABOR RELATIONS BOARDher fellow employees, and urged them to support theUnion. As related above, a few days afterHarless'visit,Chillag summoned Harden and questioned her about thepresence of "a union man" in the hospital, and thedistribution of union cards; Harden denied any knowledgeof these matters. In addition to the above, the record showsthatHarden attended at least one union meeting. Asrelated above, Solchik on several occasions probably inOctober 1970 pressured Harden to sign an affirmation ofsupport for the Respondent. Harden refused.On November 26, 1970, on her way home from work,Harden was injured in an automobile accident. She washospitalized until sometime in December and was underher physician's care for an extended period thereafter.Harden returned to the hospital monthly to be examinedand treated by her physician, who was on the Respondent'sstaff. She also returned to the hospital on February 4, 1971,to vote in the Board-conducted election that day. Duringthis period, Solchik telephoned to Harden five or six times,said she needed Harden, and asked her to come back towork. Harden replied that she "wasn't able right then," butwould "get back as soon as she was able to come back."On March 6, 1971, Cook hired a new LPN to work onthe first floor.25 On March 11, 1971, Harden, at Solchik'ssuggestion,went to the hospital and asked Cook if shecould come back to work. Cook inquired whether Harden'sphysician had released her. Harden answered that she hadasked her physician if she could return to work, and he hadreplied that she could try it. Cook responded that theRespondent had just hired a new LPN for the day shift andthat there were no further vacancies at that time for anLPN on that shift. Cook offered Harden a job on either ofthe other shifts, 3 to 11 p.m. or 11 p.m. to 7 a.m. Hardendeclined, explaining that she was unable to drive in thedark and would therefore have no transportation for thoseshifts.Harden requested that Cook call her when there wasa vacancy in a job on the day shift, and then left.26Not having received any further communication fromthe Respondent, Harden returned to the hospital on July22, 1971, and talked to Vivian Pugh, an R.N., thensuperintendent of nurses.27 Harden said that she would liketo return to work. Pugh replied that she would see what shecould do.28BetweenMarch 11 and August 1, 1971, the Respondenthired an additional LPN (Ruby Belcher) and five newaides.29By August 1, 1971, all these new aides hadcompleted the necessary examinations and had becomeLPN'sHarden heard nothing more from the Respondent. OnAugust 23, 1971, she sent the following note to Cook:To Whom It May Concern,I am rendering my resignation as of this date(9-23-71)25Cook identified the new LPN as Shirley Shull. However, theRespondent's records show that Shull had worked as a LPN as far back asSeptember 197026The findings regarding this conversation are based on the testimony ofHarden, corroborated in substantial partby that of Cook27The parties stipulated, and it is found, that on that date Pugh was asupervisor within the Act's definition28The findings regarding this interview are based entirely on Harden's[sic]. I haveenjoyed myrelationship with the staff ofGuyan ValleyHospital.Thereafter,Harden applied for, and received,a lump sumof money from the Respondent's retirement fund.At a time not specified in the record,Chillag consultedHarden'sphysician concerning the state of Harden'shealth.At the time of the instant hearing,Harden stillsuffered from backache and found it necessary to take pillsto relieve her pain every 8 to 12 hours.She experiencedsome difficulty lifting.2.Contentions of the partiesThe complaint alleges that on or about March 8, 1971,theRespondent "discriminatorily refus[ed] to permit anemployee who had been on an authorized leave of absence... to return to her former position in order to discouragethe employees' sympathies for, activities on behalf of,and/or membership in" the Union.It is also alleged thatthe Respondent "discharged" Harden on or about March8,1971, and has since then "refused and failed . . . toreinstate her . . . because of her interest in, sympathies for,and/or her activities on behalf of" the Union and "in orderto discourage membership" in the Union. In his brief theGeneral Counsel contends that, at the time Harden talkedto Cook in March 1971, the Respondent "was aware of thefact that she would not drive at night" and "wasattempting to make the condition for returning to work soonerous that Harden would have no choice but to refuse."Therefore, argues the General Counsel, Cook's refusal toreinstate Harden on thedayshift constituted "a construc-tive discharge." He maintains that the Respondent "seizedon Harden's misfortune in having the accident to try toforceher out of the Respondent's employ." In thisconnection, he points to the fact that, at that time, "it wasprobable thata new electionwould be conducted based onthe objections to conduct of election filed by the Union."The Respondent in its answer denies that Harden wasdischarged. It alleges instead that "Harden quit becauseshe could not get a ride to work." At the hearing theRespondentmaintained that it had never dischargedHarden. It contended that Harden voluntarily quit heremployment on August 23, 1971, and that, ever since heraccident, she has been physically incapable of performingthe duties of an LPN.3.ConclusionsThere can be little doubt on the record that theRespondent harbored animus against the Union, or thatHarden was an early union supporter. It is so found.Evidence is ample that the Respondent soon learned, or atleast suspected, thatHarden was a union proponent.Chillag interrogated her about the distribution of cards;testimonyAlthough Pugh was called as a witness for the Respondent, shewas not asked about this incident.29L.Vankovich, B Lambert,M Hall, J Edwards,and Sue AnnMichaloff(Bartoc).During the week of April 25, 1971, Vankovich,Lambert, Hall, and Michaloff worked on the day shift(7 a in. to 3 p.m.) 5days and Edwards worked on the day shift 4 days and on the 3 to I I p.m.shiftIdayVankovich,Lambert, and Edwards left the Respondent'semploy before theinstant hearing. GUYAN VALLEYHOSPITAL, INC.and Solchik could easily have inferred Harden's prounionsentimentswhen Harden failed to respond to Solchik'srepeated and insistent requests that Harden sign theaffirmation of support. In addition, the small size of theRespondent's operation and the employment by theRespondent during the period of Dr. Erwin Chillag's son ina nonsupervisory capacity give rise to an inference that theRespondent had a fairly accurate idea of the identity ofthose employees who were active in the Union's behalf.30 Iconclude that, from about October 1970 on, the Respon-dent knew or suspected that Harden had engaged inprounion activities.31We turn now to the replacement of Harden by the hiringof a new LPN on March 6, 1971. The General Counseldoes not contend that this action was discriminatonlymotivated. Indeed, in view of Solchik's iterated andreiterated requests thatHarden return to work, andHarden's indefinite response regarding when she expectedto come back, it is not surprising that after this length oftime the Respondent saw fit to hire a replacement. Absentan applicable contract provision, an employer is notrequired to hold a position open indefinitely while aninjured employee attempts to regain her health. And herethe Respondent replaced Harden at a time when, so far asthe Respondent knew, Harden was not yet physically readyto return to her former job.As Harden had been replaced on the day shift, and therewas no longer any vacancy on that shift when she appliedfor work on March 11, 1971, I conclude that Cook's refusalto return Harden to that shift was reasonable and notillegallymotivated.32Moreover, there is no convincingproof that, when Cook offered to put Harden to work oneither of the other two shifts, she anticipated that Hardenwould refuse. So far as I am able to ascertain, Cook madethis offer in good faith; the General Counsel has failed toprove the contrary. Therefore, this did notconstitute aconstructivedischarge.Nor did Harden quit on thisoccasion; her request that Cook call her when the nextday-shiftvacancy appeared indicates her continuinginterestin returning to work, albeit on her own terms. Iconclude that the interview of March 11, 1971, did notalter Harden's status(except that it indicated that Hardenwas now willing to return to work). She remained for thetime being an employee on authorized leave of absence.Perhaps Harden's status changed thereafter. The recordindicates that a new LPN, Belcher, was hired-probablybetween April 25 and August 1, 1971-and that five aidesbecame LPN's during this period. It may be that these newLPN's were assigned to the day shift, despite Harden'srequest to be given the next vacancy on the day shift. If so,this in turn may indicate a decision by the Respondent not30Mock Road Super Duper, Inc,156 NLRB 983, 984,enfd in pertinentpart393 F.2d 432 (C.A. 6), andN L R B v Sutherland Lumber Company,Inc,452 F 2d 67 (C.A. 7)3iThe fact thatHarden's name appears on the list ofemployees who theRespondentexpected to vote favorably doesnot requirea contraryfindingA Trial Examinerisnot"requiredto bemore nail than is a judge"Shattuck-Denn MiningCorporation vN LRB,361 F.2d 466, 470 (C A. 9)A self-servingdeclarationthattheRespondent expects aparticularemployeeto vote inits favorisnotmuch more thanthe expression of apioushope, especiallywhere, as here,itiscontained in campaignpropaganda32 "Management is for management.NeitherBoardnor Court can115to take Harden back, in short, to terminate her. Certainlythe "brush-off" that Pugh gave Harden in July points inthatdirection.33Assuming, without deciding, that theRespondent made such a determination between March 11and August 23, 1971 (when it received Harden's writtenresignation), there is nothing to indicate that this decisionwas motivated in substantial part by Harden's known orsuspected support of the Union. The General Counsel hasshown no additional event in this period which mightindicate such an illegal motivation. The objections to theconduct of the election were pending on March 11, 1971,and were still pending on August 23, 1971. Prior to March11, 1971, despite the Respondent's knowledge or suspicionof Harden's prounion sympathies, and despite the penden-cy of the objections, Harden was repeatedly requested tocome back to work; even as late as the interview of March11, 1971, Cook exhibiteda willingnessto take Hardenback. If the Respondent's attitude toward Harden changedthereafter, the General Counsel has not demonstrated why.He has not shown "the essential fact basis from which aninference of unlawful motive can be drawn." The UnitedStatesCourt of Appeals for the Fifth Circuit put theproposition this way:Rotation in personnel is a common thing. Theemployer doesnot enterthe fray with the burden ofexplanation.With discharge of employees a normal,lawful legitimate exercise of the prerogative of freemanagement in a free society, the fact of dischargecreatesno presumption, nor does it furnish theinference that an illegal-not a proper-motive was itscause. An unlawful purpose is not lightly to be inferred.In the choice between lawful and unlawful motives, therecord taken as a whole must present a substantialbasisofbelievable evidence pointing toward theunlawful one 34As the General Counsel has failed, in my opinion, tocarry his burden of proof, I conclude that the complainthereinmust be dismissed, insofar as it alleges that theRespondent violated the Act in its conduct vis-a-visHarden's attempts to return to work on March 11, 1971, orthereafter (par. 5(d)(vi) and par. 6). In this posture of thecase I deem it unnecessary to decide whether Harden'swritten resignation of August 23, 1971, was a voluntaryact; or whether at the present time she is physically capableof resuming her duties as an LPN.E.The Separation of Jack Glandon1.FactsJack Glandon began working for the Respondent inMarch 1968 as an orderly. He quit about a year later, butsecondguess itor giveitgentle guidanceby over-the-shoulder supervi-sion..It has, as the master of its own business affairs, complete freedomwith butone specific,definite qualification: it maynot discharge when therealmotivating purpose is to do that which Section 8(a)(3) forbids "N L R B v McGahey,233 F.2d 406,413 (C.A. 5)33 "It is noteasyto tell a highly regarded employeeof many years'service an unpleasantand deeplyhurtful truth. It is not incredible thatHendrix [here Pugh ] may have been hoping for a more palatable solutionsuch as the possibilitythatRussell's [here Harden's]doctorwould notcertify him"N LR B v. Klineiron & SteeleCompany, 441F.2d 540, 541(C A 4)34NLRB v. McGahey, supra,413 116DECISIONSOF NATIONALLABOR RELATIONS BOARDwas rehired in July 1970. At one time or another, heworked on all three shifts 35 During the Union's campaignGlandon attended at least one meeting held by the Union,and signed an authorization card. He handed out aboutfiveor six such cards, urged his fellow employees tosupport the Union, and persuaded three or four of them tosign authorization cards. He was present at the preelectionhearing in Case 9-RC-8753 in November 1970, but did nottestify therein.As related above, in January 1971 Chillag summonedGlandon, described him as "spokesman for the Union,"and threatened to discharge him. And as previouslydescribed,Glandon acted as the Union's observer at theBoard elections on February 4, 1971, and was againthreatened by Chillag with discharge and expelled from thehospital premises that day. On both occasions Chillag,angered, used profanity toward Glandon.On March 24, 1971, Glandon was not on duty at thehospital. That evening Glandon and his wife came to thehospital and had a discussion with Linda Abbott, a patientin room 106. On the next morning, March 25, 1971, CookdirectedPugh to investigate an incident which hadoccurred on the previous evening in room 106 whileGlandon and his wife had been visiting there. Pugh spentabout 1-1/2 hours in the investigation, during which shetalked to Abbott, other patients in room 106,36 Solchik,Henderson (Glandon's immediate superior),BlancheVance (an LPN who had been the floor nurse on duty onthe evening of March 24 on the first floor), and possiblyalso either she or Cook spoke to Glandon's wife. Fromthese sources Pugh obtained the following story:Abbott had said that she liked Glandon, and would tryto separate him from his wife. She had obtained thetelephone number of Glandon's neighbor and hadmade several calls to Glandon while he was off duty.Glandon had brought coffee to Abbott and haddemanded and received a kiss in payment. Glandonand Abbott had "exchanged kisses and embraces."This conduct had originally been reported to Solchik(probably on March 23 or 24) by Norma Workman, apatient in room 106, who had requested to be movedout of Room 106 to the third floor. In addition,Henderson had overheard remarks by Abbott concern-ing Glandon and had repeated them to Solchik.On the evening of March 24 Glandon and his wife hadvisited Abbott and Glandon's wife had warned Abbottto cease making telephone calls to Glandon and hadthreatened "to take her to court." Abbott had becomeexcited, had fainted, and had been revived bysmellingsalts.Vance had notified Abbott's physician of herfainting and had ordered the Glandons to leave thehospital, which they did.Pugh orally reported the results of her investigation toCook that day. Also on that day, Henderson askedGlandon (who was then on the day shift) "what was goingon around there." Glandon replied: "Oh, nothing much.Just a littlemisunderstanding" and added that someunidentified persons "were telling stories on him." Thatafternoon between 2 and 3 p.m. Glandon was summonedto Cook'soffice.Present wereCook,Pugh,Solchik, andHenderson.Pugh related the information she had obtainedand asked if it was correct.Glandon denied that he hadexchanged kisses or embraces withAbbottor had broughther coffee.He maintained that he and his wife had securedpermission from Vance to visitAbbott before they haddone so.Both Pugh and Cook termed Glandon's conductin the matter"very unprofessional" and pointed out thatthe hospital could ill afford to gain a bad reputation.Glandon,in tears,then signed a paper which read:DATE: 3-25-71I,JACK GLANDON[signed], TENDER MY RESIG-NATION AT 2:52 P.M. GUYAN VALLEY HOSPI-TAL AS OF THIS DATE3-25-71After that,Glandon left the hospital.Immediately thereaft-er, the four persons present prepared a joint statementwhich theysigned.Glandon was paid through March 25,1971, and his timesheet was marked"Quit 3-25-71.1137On June 25,1971, after the issuance of the complaintherein,Glandon returned to the hospital and filed a writtenapplication for reemployment.In this document,he gaveas his reason for leaving Respondent's employ: "Quit.Wifethought I was involve[sic]with girl." So far as the recordshows,there has been no further communication betweenGlandon and the Respondent.At the time of the instanthearing,the Respondent had not yet hired any new orderlyto replace Glandon.2.Contentions of the partiesThe complaint alleges, and the answer denies, that theRespondent discharged Glandon on or about March 25,1971, and thereafter refused to reinstate him, "because ofhis interest in, sympathies for, and/or his activities onbehalf of the [Union] and in order to discourage member-ship in" the Union. In support of this allegation, theGeneral Counsel, in his brief,maintainsthat the Respon-dent "effectively conducted no investigation at all" inconnection with the accusations of misconduct by Glan-don, but simply seized upon these accusations "in anattempt to obscure the true motive of the discharge, and togive it apparent legitimacy."The answer alleges that "Glandon did in fact resign." Inits brief,the Respondent maintains that "Pugh investigatedthoroughly the matter surrounding Jack Glandon's activi-ties in regard to Linda Abbott," and that "Glandonresigned March 25, 1971."3.ConclusionsAt the threshold we are met with the question whether,as the General Counsel maintains, the written resignationsigned by Glandon on March 25, 1971, was forced by theRespondent's threat to discharge him and was therefore aninvoluntary act, or whether, as the Respondent contends,35The General Counsel's brief states"Glandon continued to work as anWorkman had been discharged from the hospital the previous day Iorderlywithout complaint and without disciplinary action"However,conclude that Pugh confused Workman with some other patient in roomGlandon himself testified that at a meeting of employees in November 1970106.Cook accused him of not doing his work properly37Although Glandon signed the timesheet,itappears that these words36Although Pugh testified that she talked to Workman that day,may have been written there after Glandon affixed the signature. GUYAN VALLEYHOSPITAL,INC.117therewas no such threat to discharge Glandon and hissignatureon the resignation was entirely voluntary. Thetestimony as to what was said to Glandon immediatelybefore he signed the resignation was conflicting. Pugh andCook,witnessesfor the Respondent, testified that Glandonwas not asked to quit. They denied that it had beensuggested that he might be discharged. Glandon andHenderson,witnessesfor the General Counsel, testified tothe contrary. According to their version, Glandon wasthreatened with discharge but offered an opportunity toescape the stigma of discharge by resigning, he thereuponsigned the resignation slip. Solchik, the fifth person presentat the time,was a witnessfor the Respondent. Althoughshe testified about othermatters, she was not questionedabout the events of March 25, 1971. In view of my ultimatedisposition of this matter, I deem it unnecessary to resolvethis testimonial conflict between Pugh and Cook on theone hand and Glandon and Henderson on the other.Instead, it will be assumed, without deciding, that theevents transpired as described by the General Counsel'switnesses.In that posture of the case, Glandon's resigna-tionwill be considered as an involuntary rather than avoluntary act; consequently Glandon's separation will beviewed as a discharge by the Respondent rather than as avoluntary quit.The General Counsel supports his contention of apretextual discharge partly by asserting that the Respon-dent's investigation of the Glandon-Abbott relationshipwas inadequate. For example, the General Counsel pointsout that the Respondent's own records indicate thatGlandon was not on duty at anytime while Workman wasa patient in the hospital, and therefore a more completeinvestigationwould have revealed the unreliability ofWorkman's story. However, the Respondent'smanage-ment may reasonably have believed that Workman'saccountwas accurate because Glandon might havebrought Abbott coffee,etc., at timeswhen he was officiallyoffduty.Or the Respondent'smanagementmay havecompletely discredited Workman, and still might have feltthat sufficient information had been obtained entirely fromother sources to demonstrate that the matter could not beignored and that Glandon should be asked for anexplanation.Moreover,Glandon's immediate superior,Henderson, had given Glandon an opportunity to relate hisversion, and he was afforded a second such opportunity inCook's office later that day. In the light of Abbott's earlieradmissions to Pugh and other information obtained in theinvestigation, theRespondent'smanagement was notrequired to accept at face value Glandon's protestations ofinnocence.On the record before me, I am convinced andfind, contrary to the General Counsel's contention, that theRespondent's investigation was substantially complete andthat the time and effort expended thereon and the caretaken to establish the true facts were reasonable andadequate under all the circumstances.38DrydenManufacturingCompany, Inc., d/b/a Atlas Truck BodyManufacturing Company V. N.L.R.B.,421 F.2d 267,269 (C.A. 5). The UnitedStatesCourt of Appeals for the Fourth Circuit recently said: "whereevidence indicates that the conduct of discharged employees warranteddischarge,there must be substantial evidence of an unlawful motivation forthe discharge before the Board can find that an improper, rather than theproper,motivation led to the discharge."N.LR.B. v. SmokyMountainThat investigation revealed information which reason-ably could have led the Respondent's management to theconclusion that drastic disciplinary action against Glandonwas called for in order to protect the hospital's good name.In so concluding, I do not pass upon Glandon's guilt orinnocence. It would not be appropriate for me to judge thetruth or falsity of the data given the investigator by thevarious informants. It is enough to find, as I do, that theincident endangered the Respondent's reputation unlessprompt and effective efforts were made to counteract theeffects of possible adverse publicity. This is especially truewhen we take into account the relatively small size of thecommunity in which the Respondent's hospital is located.It is true that the events here in question must be viewedin the context of the Respondent's clear animustoward theUnion and toward Glandon personally because of hisknown support of the Union, plus the pendency of theUnion's objections to the conduct of the election. Yet, inmy opinion, these factors "do not rise to the level ofsubstantial evidence in the face of the facts surroundingthe discharge." 38 Considering the entire record herein, it isconcluded that the General Counsel has failed to establishby a preponderance of the evidence that either theRespondent's discharge of Glandon on March 25, 1971, oritsrefusal to rehire him as a new employee after hisapplication on June 25, 1971, was motivated in substantialpart by its knowledge of his prounion activities. It followsthat that part of the complaint which deals with Glandon'sseparation (par. 7) should be dismissed.Case 9-RC-8753F.The Objections to the Conduct of the Elections1.IntroductionThe Union filed nine objections.39 The Regional Direc-tor overruled Objections 2, 7, and 8. He concluded thatObjections 1, 3, 4, 5, 6, and 9 raise material and substantialissueswhich could best be resolved by a hearing, anddirected the Trial Examiner to make findings of fact andrecommendations with regard thereto.2.Objection 1In this objection the Union alleges that, during thecritical period from the filing of the petition on October 12,1970, to the holding of the election on February 4, 1971,the Respondent engaged in surveillance of its employees'protected activities, in thatmanagementofficials stationedthemselves in position to observe the Union's agent as hestood in front of the hospital and talked to employees. Ithas already been found (sec. C, 5, above) that in Novemberand December 1970 and January 1971 Chillag, Cook, andSolchik stood on the hospital's front landing and engagedin surveillance of the employees' contacts with Harless, inStages, Inc., supra,927.39Unfortunately,the complete text of the original objections, as filed bytheUnion, has not been made availabletome. However,the recordincludestheRegionalDirector'sSupplemental Decision containing thesubstance of the objections.As no partyhas objected to the accuracy of theSupplementalDecision's descriptionof theobjections,I accept the RegionalDirector's paraphrasingof the objectionsas substantiallyaccurate. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDviolation of Section8(a)(1) of the Act. Accordingly, I findmerit inObjection 1.403.Objection 5In this objection the Union alleges that, during thecrucialperiod,management officials called employeesindividually into the hospital office and interrogated,threatened, and warned them about engaging in activitiesin the Union's behalf. It has been found previously (sec. C,1,b, above) that on January 8, 1971, Chillag summonedGlandon, threatened to close the hospital if the employeeschose the Union as their bargaining representative,and-referring to Glandon as "spokesman for the Union"threatened to discharge him. I have held that suchconduct violated Section 8(a)(1) of the Act. It follows, andit is found, that Objection 5 is meritorious.4.Objection 6In this objection the Union alleges that, during thecrucial period, Chillag personally circulated a letter signedby him which listed substantially all of the Respondent'semployees and bore the caption: "I Expect the followingemployees to vote NO or NEITHER!" It has been foundabove (sec. C, 7) that, about February 2 or 3, 1971, Chillagdistributed such a document to employees. It has furtherbeen found that this constituted a violation of Section8(a)(1) of the Act. It necessarily follows from that findingthat there is merit in Objection 6.5.ConclusionMerit has been found in Objections 1, 5, and 6. It istherefore clear, and I find, that the election did not takeplace in the required "laboratory" atmosphere free ofinterference, restraint, and coercion. The objectionableconduct was, in my opinion, of sufficient gravity andextent to vitiate the entire election. In this posture of thecase, I deem it unnecessary to determine whether there ismerit also in Objections 3, 4, and 9.Upon the above findings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Guyan Valley Hospital, Inc., is, and at all materialtimes has been, an employer within the meaning of Section2(2) of the Act, engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.NationalUnion of Hospital and Nursing HomeEmployees, Local 1199, W. Va., RWDSU, AFL-CIO, is,and at all material times has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The above-described unfair labor practices tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce and constitute unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.The General Counsel has failed to establish by apreponderance of the evidence that the Respondentdiscriminatorily discharged or failed to reinstate eitherMary Harden or Jack Glandon.6.Certain of the Union's objections to the conduct oftheelectionsheldon February 4, 1971, in Case9-RC-8753, are meritorious and the said elections wereinvalid.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 4iORDERGuyan Valley Hospital, Inc., Logan, West Virginia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening reprisalsagainst itsemployees shouldthey select or vote for National Union of Hospital andNursing Home Employees, Local 1199, W. Va., RWDSU,AFL-CIO, or any other labor organization, as theircollective-bargaining representative.(b)Interrogating its employees about their unionactivities,attitudes,membership, or sympathies, in acoercive or threatening manner.(c)Promising benefits to its employees in order todissuade them from selecting a labor organization as theirbargaining representative.(d)Engaging in surveillance of its employees' unionactivities or creating the impression that it was so engaged.(e)Requesting,suggesting,demanding,or attempting topersuade its employees to sign any pledge or affirmation ofloyalty or supportin such a manner as to force theemployees to reveal their union sympathies, attitude,membership, or sentiments.(f)Circulating or distributing the names of employeesexpected to vote against representation by a labororganization in any election in which employees areafforded an opportunity to select a bargaining representa-tive.(g) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights protected by Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:40 "Conduct violativeof Section8(a)(l) is,a fortiori,conductwhichconclusions,and recommendedOrderherein shall, as provided in Sec.interfereswith the exercise of a free and untrammeled choice in an102.48 of the Rules and Regulations,be adopted by the Board and becomeelection "Dal-Tex Optical Company, Inc,137 NLRB 1782, 1786itsfindings, conclusions,and Order,and all objections thereto shall be91 In the event no exceptions are filedas provided by Sec. 102.46of thedeemed waived for alP purposes.Rules and Regulations of theNational LaborRelations Board,the findings, GUYAN VALLEYHOSPITAL, INC.(a) Post at his hospital in Logan, West Virginia, copies ofthe attached notice marked "Appendix."42 Copies of suchnotice, on forms provided by the Regional Director forRegion 9, after being signed by an authorized representa-tive of the Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and shall be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily displayed. Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered,defaced, or covered by any other material.(b) Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what steps theRespondent has taken to comply herewith.43IT IS FURTHER RECOMMENDED that the complaint hereinbe dismissed, insofar as it alleges that the Respondentdischarged Mary Harden or Jack Glandon in violation ofSection 8(a)(1) or (3) of the Act.IT IS FURTHER RECOMMENDED that the elections held onFebruary 4, 1971, in Case 9-RC-8753, should be set aside,and that new elections should be held at a time to beselected by the said Regional Director.42 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."43 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the said Regional Director, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith,"APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTthreaten reprisals against our employ-ees if they select or vote for National Union of Hospitaland Nursing Home Employees,Local 1199,W. Va.,RWDSU, AFL-CIO, or any otherunion,as theirbargaining representative.WE WILL NOTquestion our employees about their119union activities, attitudes, membership, or sympathies,in a coercive or threatening way.WE WILL NOT promise benefits to our employees inorder to persuade them not to select a union as theirbargaining representative.WE WILL NOT spy on the union activities of ouremployees, or give the impression that we are doing orhave done so.WE WILL NOT request our employees to sign anypledge or affirmation of loyalty or support, in such away to force them to reveal their union sympathies,attitudes, membership, or sentiments.WE WILL NOT distribute the names of employeesexpected to vote against union representation in anyelection in which the employees have an opportunity toselect a bargaining agent.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join, or assistany union, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of collective-bargaining orother mutual aid or protection, or to refrain from suchactivities, except to the extent that such rights may beaffected by an agreement requiring union membershipas a condition of employment, as authorized in Section8(a)(3)of the National Labor Relations Act, asamended.DatedByGUYAN VALLEY HOSPITAL,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Office Building, Room 2407, 550 Main Street,Cincinnati, Ohio 45202, Telephone 513-684-3686.